
	

113 S830 IS: EPA Fair Play Act
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 830
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Manchin (for
			 himself, Ms. Murkowski,
			 Mr. Rockefeller,
			 Mr. Hoeven, Ms.
			 Landrieu, Mr. Portman, and
			 Mr. Vitter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  clarify and confirm the authority of the Environmental Protection Agency to
		  deny or restrict the use of defined areas as disposal sites for the discharge
		  of dredged or fill material.
	
	
		1.Short titleThis Act may be cited as the
			 EPA Fair Play
			 Act.
		2.Permits for
			 dredged or fill material
			(a)In
			 generalSection 404(c) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1344(c)) is amended in the first
			 sentence by striking The Administrator and inserting
			 Until such time as a permit under this section has been issued by the
			 Secretary, the Administrator.
			(b)Effective
			 dateThe amendment made by subsection (a) takes effect on October
			 18, 1972.
			
